Citation Nr: 1302698	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  07-36 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Whether clear and unmistakable error (CUE) was committed in a May 1980 rating decision, which denied entitlement to a service connection for a delayed stress reaction.  


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Togus, Maine Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran seeks revision of a May 1980 rating decision, which denied entitlement to service connection for a delayed stress reaction, on the basis that the RO committed CUE.

In a September 2011 decision, the Board dismissed the Veteran's petition on the basis that no claim for CUE had been alleged.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), which, remanded the matter in June 2012 Order, pursuant to a Joint Motion for Remand. 

A review of the Virtual VA paperless claims processing system reflects that additional records have not been added to the present appeal.  


FINDING OF FACT

The Veteran has failed to show that the applicable statutory and regulatory provisions existing at the time of the May 1980 rating decision were incorrectly applied, such that they involved undebateable error, which had it not been made, would compel the conclusion, to which reasonable minds could not differ, that the decision would have been manifestly different but for the error.



CONCLUSION OF LAW

The May 1980 rating decision does not contain CUE.  38 U.S.C.A. §§ 5107, 7105; 38 C.F.R. §§ 3.104, 3.105(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Veterans Claims Assistance Act (VCAA)

Under the VCAA, VA must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012).  However, a motion to reverse or revise a final decision on the basis of CUE is not a claim for benefits, but is rather a collateral attack on that decision.  The issue of whether there is CUE in a rating decision must be based on the record and law that existed at the time of the prior adjudication in question.  38 C.F.R. § 3.105.  While CUE, when demonstrated, may result in reversal or revision of a final decision on a claim for benefits, it is not by itself a claim for benefits under parts II or III of title 38, which govern the benefits available under the laws administered by VA.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  VAOPGCPREC 12- 2001 at para. 7 (July 6, 2001) (VA does not have "a duty to develop" in CUE claims because "there is nothing further that could be developed").  

The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  In this regard, it is noted that "CUE claims are not conventional 'appeals,' but rather are requests for revisions of previous decision[s]."  Disabled American Veterans (DAV) v. Gober, 234 F.3d 682, 694 (Fed.Cir.2000) (citing Haines v. West, 154 F.3d 1298, 1300 (Fed.Cir.1998)).  Thus, the notice and assistance provisions of the VCAA are not applicable in this case.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  


The Merits of the Appeal

This matter was remanded in June 2012, after the parties before the Court agreed in the  joint motion for remand that the Veteran had successfully pled CUE before the Board, and mandated that the Board consider the merits of the Veteran's petition. The Board has considered the Veteran's petition on the merits, and finds no CUE in the May 1980 rating decision. 

Previous determinations by an agency of original jurisdiction that are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes CUE, the prior decision will be reversed or amended.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a) (2012).  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To establish a valid CUE claim, a claimant must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

CUE is a very specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

The Court has propounded a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebateable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  

The claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo, supra.  Neither a claim alleging improper weighing and evaluating of the evidence in a previous adjudication, nor general, non-specific claims (including sweeping allegations of failures to follow the regulations or to provide due process), meet the restrictive definition of CUE.  Id. at 44.  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 95 (1995).  

To prove the existence of clear and unmistakable error as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision.  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).  

The Veteran contends that the RO had failed to apply 38 C.F.R. § 3.304(d) to the claim in the May 1980 rating decision and that the correct application of this regulation would have then led to a grant of service connection for delayed stress reaction.  

The May 1980 rating decision denied the Veteran's claim for a delayed stress reaction because the Veteran did not indicate any specific incidences of trauma and the service records failed to show that he qualified with a military weapon.  The evidence of record at that time included the Veteran's service personnel records, his service treatment records, private and VA medical records and an April 1980 VA psychiatric examination.  

The regulation in question which was in effect in 1980 provided that satisfactory lay or other evidence that an injury was incurred in combat would be accepted as sufficient proof of service connection if the evidence was consistent with the circumstances, conditions or hardships of such service even though there was no official record of such incurrence.  See 38 C.F.R. § 3.304(d) (1980).  

Through his former representative, the Veteran asserted in an August 2011 Informal Hearing Presentation, that "[a]lthough the Veteran's DD-214 indicated he served as a welder in service, by definition of service as a soldier, he was an infantryman" and that "he would have likely been required to undertake infantry tasks."  See August 2011 Informal Hearing Presentation.  In a September 2012 statement, the Veteran through counsel claimed that his service records were lost while he was in Vietnam, his service records demonstrated that the served in the Republic of Vietnam during the Vietnam War and that he served in both the 4th and 9th Infantry Divisions at that time.  See September 2012 statement.  He also argued that the fact that his service records were lost during his Vietnam service was consistent with the circumstances, conditions, and hardships of service in a war zone and with service in a combat unit.  See id.  

The Veteran's contentions are without merit as to establishing CUE. The mere fact that a veteran undertook "Basic Combat Training" upon enlistment or induction only establishes that he or she was qualified for military service after an introductory course at the very beginning of military service. Indeed, it is well known that all military personnel undertake "basic combat training," including medics, hospital assistants, chaplain's assistants, supply clerks, lawyer's assistants, cooks, truck drivers, courts-martial trial reporters, recreational specialists, plumbers, etc. Moreover, that the Veteran's service records were once misplaced does not avail him a CUE finding, because his service records were then reconstituted by the service department and in any case did not appear incomplete - either in May 1980 or now. 

The Veteran's service personnel records demonstrate that his military occupational specialty (MOS) was that of welder.  His awards included the National Defense Service Medal, the Vietnam Service Medal, the Vietnam Campaign Medal with 60 Device (a service award to members of the U.S. military, provided by the then-South Vietnamese government), and two overseas bars, none of which are reflective of combat participation.  

These records also demonstrate that the Veteran served in the Republic of Vietnam from January 1967 to January 1968 when he was assigned to the Company C, 704the Maintenance Battalion, 4th Infantry Division; and the 9th Administration Company of the 9th Infantry Division, and the Headquarters, Headquarters Troop, 3rd Squadron, 5th Cavalry of the 9th Infantry Division.  Throughout these assignments the Veteran's principal duty assignment was that of a welder.  There is no indication that the Veteran participated in any combat activities. An August 1967 Enlisted Efficiency Report does not indicate any participation in combat or hostile activities.  While these records also indicate that the service records were misplaced during his service in the Republic of Vietnam, however, a July 1968 notation in the service records reflects they were found and furnished in May 1968 and no further action was necessary.  The Veteran's service treatment records reflect that he was treated for burns incurred as a welder in June 1967, during his period of service in Vietnam.

The requirement for a detailed statement of reasons and bases was not applicable at the time of the May 1980 rating decision.  Natali v. Principi, 375 F.3d 1375 (Fed.Cir. 2004); Pierce v. Principi, 240 F.3d 1348 (Fed.Cir. 2001); Joyce v. Nicholson, 19 Vet. App. 36 (2005) (in general for the proposition that because the law prior to the enactment of the Veterans' Benefits Amendments of 1989 did not require VA to set forth in detail the factual bases for its decisions; nor provide in depth discussion of applicable law, the failure to do so was not clear and unmistakable legal error at the time of such decisions, and the rating board was presumed to have made the requisite findings under a presumption of validity).  

As to the Veteran's current contentions as to flawed reasons and bases in the 19890 decision, the RO was not then obligated to make a specific finding related to combat.  It was not until approximately 13 years after the May 1980 rating decision that the Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), held that a preliminary question involving such claims involving combat status is whether the claimant served in combat. 

The Veteran's contentions that he was an infantryman by definition of service and the fact that his service records were lost while he was in Vietnam was consistent with the circumstances, conditions, and hardships of service in a war zone and with service in a combat unit, do not indicate that the failure to apply 38 C.F.R. § 3.304(d) as it existed at the time, was an incorrect application of the statutory or regulatory provisions extant at the time.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  By contrast, these arguments are specific as to how the Veteran's service records should have been evaluated by the RO in supporting their allegations regarding RO's failure to apply 3.304(d).  Eddy v. Brown, 9 Vet. App. 52 (1996).  
 

Accordingly, the Board cannot conclude that the evidence undebatably established that the RO failed to apply 3.304(d) in the May 1980 rating decision, which would have resulted in a grant of the Veteran's claim for service connection for a delayed stress reaction.  The May 1980 rating decision was supportable under the law in effect at the time.  

In sum, no error in the May 1980 rating decision has been identified which, had it not been made, would have manifestly changed the outcome when it was made.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a) (2012).  There is no indication that the correct facts, as they were known at that time, were not before the RO or that the statutory or regulatory provisions extant at the time were incorrectly applied.  


ORDER

The appeal is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


